Citation Nr: 0602756	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  03-04 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran had active service from March 1965 to February 
1967 and from November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted 
entitlement to service connection for PTSD and assigned a 30 
percent disability rating, effective as of February 26, 2001 
(the date of claim).

This matter was previously before the Board in January 2004 
wherein it was remanded for additional development.  It is 
now returned to the Board for appellate review.

During the pendency of this appeal, by rating action dated in 
September 2005, the RO awarded an increased disability rating 
of 50 percent for the service-connected PTSD, effective as of 
February 26, 2001.  The RO also awarded entitlement to 
service connection for hypertension, which had previously 
been on appeal.  As this award represents a complete grant of 
the benefits sought, the issue of entitlement to service 
connection for hypertension is no longer on appeal before the 
Board.


FINDING OF FACT

The veteran's PTSD is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.

CONCLUSION OF LAW

The schedular criteria for the initial assignment of a 
disability evaluation greater than 50 percent for PTSD have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159 (2005).  In this case, VA's duties have been fulfilled 
to the extent possible.  

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied the duty to notify by means of letters to the 
veteran from the RO dated in March 2001 and from the Appeals 
Management Center (AMC) dated in January 2004, November 2004, 
and April 2005.  See VAOPGCPREC 8-03.  The veteran was told 
what was required to substantiate his claim and about his and 
VA's respective duties.  He was also asked to submit evidence 
and/or information, which would include that in his 
possession, to the RO.

The veteran's claim was initially adjudicated by the RO in 
April 2002.  To any extent that adequate notice was not 
provided to the veteran prior to initial adjudication of his 
claim, this was nonprejudicial.  There is no indication that 
the outcome of the case has been affected, as the evidence 
received following the notice letters was subsequently 
considered by the RO.  Accordingly, there is no indication 
that the outcome of the case would have been different had 
the veteran received additional pre-adjudicatory notice.  The 
veteran has been provided a meaningful opportunity to 
participate effectively in the processing of his claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 220 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2005).  
The veteran's service medical records and post-service 
treatment records have been obtained, as discussed below.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  The veteran underwent VA examinations in February 
2002 and April 2005, and his claims folder was reviewed by 
the respective VA examiners in conjunction with conducting 
the examinations.  The evaluations were thorough in nature 
and provided findings that are more than adequate for rating 
purposes.  That is, the evidence is sufficient to determine 
whether a higher initial rating or an increased staged rating 
is appropriate for the veteran's PTSD.  Under such 
circumstances, there is no duty to provide another 
examination or medical opinion.  Id. 

The requirements of the VCAA have been met by the RO to the 
extent possible and the Board turns to an evaluation of the 
veteran's claim on the merits. 



Higher rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2005), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2005).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2005).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2005); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  While the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, as 
the claim for a higher rating for the veteran's PTSD is from 
an appeal from an initial grant of service connection and an 
originally assigned disability rating, separate ratings may 
be assigned for separate time periods that are under 
evaluation.  Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected PTSD is currently rated as 50 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2005).  A 50 percent evaluation is warranted when 
occupational and social impairment is found with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and  hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.  

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).  

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

A GAF of 71 to 80 sets forth that if symptoms are present, 
they are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument); no more thank slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).

Words such as "moderate" and "severe" are not defined in 
the VA Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just".  38 C.F.R. § 4.6 
(2005).  

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2005).

In a rating action of the RO dated in April 2002, the veteran 
was awarded entitlement to service connection for PTSD.  

VA outpatient treatment records dated in May 2001 show that 
the veteran reported intermittent trouble with strange 
dreams, feeling uncomfortable around people, and being 
distrustful of others.  He added that he did not socialize 
much and spent a lot of time alone.  He described increased 
startle response, problems with concentration, a short temper 
and trouble with insomnia.  He noted that he was not a danger 
to himself or to others.  He indicated that his symptoms were 
getting progressively worse.  He was not really anxious, but 
was unhappy more often than not.

A January 2002 VA treatment record showed that the veteran 
complained of social isolation, irritability, sadness, 
trouble sleeping, and anger management problems.  The veteran 
was alert and oriented times three and well groomed.  He was 
depressed and somewhat irritable.  His thoughts were 
logically presented and his speech was normal.  There were no 
apparent perceptual disturbances and no suicidal or homicidal 
ideations.  Insight was good and judgment was fair.  Short 
and liong term memory were intact.  A GAF of 49 was assigned.

A VA examination report dated in February 2002 showed that 
the veteran reported that following service, he worked for 
about three months for an electrical firm and after that for 
one year for a gas station.  He then worked for another year 
as an ironworker and for a state hospital for about six 
months.  Thereafter, he was employed by a different state 
hospital until 1997, when he left and began working at his 
current place of employment, a state prison.  He described 
working as a property controller, full time, 40 hours per 
week.  He had been married for 23 years and lived in his own 
house, but also rented an apartment close to his work.  He 
had two children.  

The veteran described that he was told that he did not like 
people.  He did not associate with friends.  He did not trust 
anybody.  He had nightmares all the time and did not sleep 
well.  He felt insecure, had a bad temper, and got into 
fights all the time.  He attempted suicide three times in the 
ten years when he used to get drunk.  He stated that he used 
to lose time from work.  When he would not feel good he would 
get away and scream to get his energy out.  He was scared 
most of the time.  He stated he did not have any relation 
with his sisters, watched television and played games on the 
computer but had no social life.  He did not like to be 
around people.

Mental status examination revealed that the veteran was well 
dressed, showed good eye contact and sense of humor.  His 
speech was normal.  He had a pleasant affect.  His thought 
process was normal.  He denied any inappropriate behavior.  
He denied any suicidal ideation during the interview.  He 
stated his hygiene was fine but when he was home he might not 
brush his teeth for two days unless he was going to work. He 
was oriented times three.  His long-term, short-term, and 
immediate memory were intact.  He denied any panic attacks or 
obsessions, although he stated he was trimming his 
fingernails all the time which was usually bothering him.  He 
described his anxiety symptoms as mild.  He would get upset 
easily.  He worried a lot.  He would become angry and anxious 
very easily.  He described his depression as being depressed 
all the time.  He stated he was not happy most of the time 
and that he is called a "downer," though he denied any 
history of major depression at the recent time.  He denied 
any impulse control problem but when he would get angry he 
would hit his fist into something or tear things off the wall 
to take his anger out or break furniture.  He reported having 
nightmares at least three times a week and at other times he 
would wake up in a very bad mood.  War movies would give him 
panic attacks.  He would cry a lot.  He stated he did not 
have any social life and had no interest in meeting people.  
He stated he felt detached from society and he had no hope 
that this would change or improve in the future.  He 
described outbursts of anger but he did not take it out on 
his wife.  He was hypervigilant at times and could easily get 
exaggerated startle response.  He stated at night sometimes 
he would go around the house feeling paranoid that people 
would break into his house.  The diagnosis was PTSD.  A GAF 
of 75 was assigned.  The examiner added that the veteran 
carried the diagnosis of PTSD, but there was no doubt that he 
was still functional.  He would go to work, was happy in his 
marriage, and he was not severely affected by his PTSD.

A letter from the veteran to the RO dated in November 2002 
shows that he disagreed with the findings of the February 
2002 VA examination report.  He indicated that he had not 
denied having inappropriate behavior or suicidal ideation. He 
added that he had been told at work he exhibited 
inappropriate behavior.  He would avoid people, was not a 
team player, refused to socialize with fellow staff, did not 
participate at pot lucks, or after hour get togethers.  He 
also indicated being short with people, refusing to do 
certain things, having to be counseled about inappropriate 
speech, and alienating himself from all other staff.  He 
reported having thoughts of suicide several times monthly.  
His wife would say his isolation from people and family was 
abnormal.  She did not understand why he would refuse to go 
to family gatherings unless she was there to force him.  His 
children would say that he was weird, having severe emotional 
problems, and in need of counseling.  

The veteran also disagreed with the memory assessment.  He 
described being forgetful most of the time, having to be 
reminded by his supervisor several times to perform certain 
functions that he would forget easily.  At home his wife 
would have to ask him several times before he would 
understand or do what she would ask.  He did not deny panic 
attacks or obsessions.  He did not like to be physically 
close to other people or to be touched.   He would experience 
panic at least three times per week and would refuse to have 
his back toward others.  He described having low self esteem 
and worth.  He did not trust anyone and did not like people 
in general.  He also did not deny major depression as he was 
depressed most of the time.  He had little impulse control, 
which was one of the major reasons why he would not socialize 
with others.  He was afraid he would do something that would 
land him in jail.  He described having been in several 
altercations in the past, where he was hurt or had hurt 
others.  He was working at this time, but had been 
reprimanded several times.  He was told that if he had not 
been valuable because of his knowledge as a property 
controller, his tenure, and his impending retirement, he 
would have been let go.  He also indicated that his marriage 
was not a happy one.  He would argue at least twice a week 
and talk less as time would go by.  He and his spouse would 
work different shifts and have different days off, which is 
how, he believed, his spouse would cope with him.  He 
indicated that his spouse would describe him as mean, 
vindictive, abusive (verbally), immature, unreasonable, and 
stubborn.  He added that he hated his job, and extremely 
disliked most of his fellow employees and they in turn 
disliked him.  He concluded that he did not maintain 
effective work or social relationships.

A VA treatment record dated in June 2004 showed that the 
veteran expressed consistent complaints and history.  He was 
alert and oriented times four and fairly well groomed.  His 
mood was unhappy and irritable.  His affect was constricted 
and he appeared anxious.  Thought process and content was 
linear.  Abtsracting ability and insight were fair.  
Judgement was suboptimal.  Speech and memory were normal.  
The examiner stated that the veteran's PTSD symptoms appeared 
to be causing significant social and occupational dysfunction 
and assigned a GAF of 45.   

A VA examination report dated in April 2005 shows that the 
veteran reported living with is third wife and working as a 
property controller for a state prison.  He planned to retire 
in June 2005.   He reported that thinking was the biggest 
problem he had.  He described being mean, vindictive, 
unreasonable, and argumentative. He described being too 
regimented and strict.  He had been told that he lacked 
diplomacy, was too blunt, and did not use tact.  He added 
that he did not trust people and that friendship was a thing 
of the past.  He had acquaintances and co-workers, but he did 
not like his co-workers at all.  He stated that his boss had 
told him he had no interpersonal skills and that if he had 
not been retiring, he would have been fired.  He also related 
that he did not really like himself.  His attendance at work 
had been affected occasionally by urges to lash out at co-
workers whom he characterized as "messing" with him.  He 
complained to superiors and left for the day.

The veteran characterized his relationship with his wife as 
conflictual.  He stated that the frequency of arguments had 
diminished over the years, mainly because he avoided 
interacting much and certainly avoided areas of disagreement.  
He worked days and she worked nights and so most days they 
would see each other only briefly.  The veteran described his 
relationship with his daughters as fair to not fair.  He also 
indicated that he had two sisters, but that he was in contact 
with only one. 

The veteran reported that he had no friends, only 
acquaintances.  His relationship with co-workers was poor.  
In his free time, he would be on the computer playing games 
or would watch television or take walks.  He reported no 
attempts to end his life since his last VA examination in 
February 2002.  He stated that he had thoughts of suicide now 
but denied intention to act on them, thinking that his 
children needed him.  

Mental status examination revealed that the veteran was 
neatly groomed and appeared his stated age.  Psychomotor 
behavior was unremarkable.  Demeanor was cooperative, mildly 
irritable, yet also amusing.  Eye contact was intermittent.  
Speech was spontaneous.  Indeed, he was quite talkative.  His 
speech was well articulated, normal in prosody and volume and 
slightly pressured.  Mood was irritable.  Affect was broad.  
Thought process was coherent and linear.  Thought content 
showed no evidence of psychosis.  As noted above, the veteran 
did report suicidal ideation, though he denied any intent to 
act on these thoughts in the near future.  He denied 
homicidal ideation.  Intellectual functioning was not 
formally tested but his functioning was estimated to be in 
the average range.  He was fully oriented and demonstrated no 
memory or other cognitive deficits during the interview.  The 
veteran reported some difficulty with concentration due to 
intrusive recollections but denied that his work performance 
was impaired as a result.  Insight was poor and judgment was 
fair.  He felt estranged from people in general.  He 
continued to have restricted ability to experience a range of 
emotions, except for his children.  Symptoms of persistent 
physiological arousal included chronic irritability, 
hypervigilance, and an exaggerated startle response. 

The veteran was administered a Trauma Symptom Inventory, 
which was designed to assess symptoms of PTSD, depression, as 
well as difficulties in identity, affect regulation, and 
dysfunctional behavior.  He produced a valid and 
interpretable profile which indicated clinically significant 
levels of PTSD symptoms as evidenced by elevated scores on 
Anxious Avoidance, Anger/Irritability, Intrusive Experiences, 
and Defensive Avoidance Scales.  He endorsed a high number of 
symptoms of depression and dissociation.  He also endorsed a 
significant number of items associated with an inadequate 
sense of self and personal identity and a tendency to rely on 
tension reduction behavior to modulate, interrupt, avoid, or 
soothe negative internal states.  The diagnosis was PTSD and 
a GAF of 50 was assigned.

In his summary and conclusion the examiner indicated that the 
veteran continued to present with the full range of symptoms 
indicative of PTSD.  It appeared that he had been able to 
maintain employment for many years without getting fired 
despite his chronic irritability.  However, his social and 
interpersonal functioning was quite affected by his symptoms 
such that he would isolate himself, even from his wife and 
family, which he was able to do with a work schedule that 
minimized contact with them.  He had no friends and kept to 
himself at work or discouraged his co-workers from 
interacting with him by being unpleasant.  Thus, it was clear 
that the veteran's social functioning was seriously affected 
by chronic PTSD symptoms.  The examiner did not believe that 
these symptoms were transient as the previous VA examination 
report had indicated by assigning a GAF score of 75.  His 
symptoms were believed to seriously impede his social 
functioning and had done so for a very long time. 

In examining the evidence in this case, the Board concludes 
that the findings do not approximate the criteria for the 
assignment of a higher disability rating.  Although the VA 
examiner in April 2005 concluded that the veteran's symptoms 
seriously impeded his social functioning for a very long 
time, as suggested by the assigned GAF of 50 which is 
indicative of a serious impairment in social and occupational 
functioning, he was also found to be able to maintain 
employment for many years despite his chronic irritability.  
The symptoms as described above have consistently been 
indicative of a disability manifested by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

However, the veteran has not demonstrated a disability that 
is manifested by symptoms which would suggest occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfered with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and  hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

The record shows that the veteran has some impaired impulse 
control and depression.  However, his speech has consistently 
been described as normal and he is well groomed.  There is no 
spacial disorientation, as examiners have stated that he is 
alert and oriented.  Although the veteran has repeatedly 
reported having had suicidal ideation, he also indicated that 
he had no recent intent of undertaking such action.  He has 
not demonstrated any obsessional rituals.  While the veteran 
does have problems establishing and maintaining effective 
relationships, he does not have an inability to do so.  
Again, he was employed in the same job for many years, 
despite problems with co-workers.  He has also been married 
for many years.  

The Board finds that the VA examination reports are probative 
of a PTSD disability that has been consistently at a level of 
a disability that warrants a 50 percent disability rating.  
The examination reports were based upon review of the entire 
claims folder and detailed examination of the veteran.  
Factors for assessing the probative value of a medical 
opinion include the physician's access to the claims file and 
the thoroughness and detail of the opinion.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).

In view of the foregoing, the Board finds that the veteran's 
PTSD is not of such severity and persistence to warrant a 70 
percent rating.  The preponderance of the evidence is against 
the assignment of an evaluation in excess of 50 percent.  38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9440 (2005).  A 100 
percent disability evaluation under this diagnostic code 
would require an even more severe degree of impairment, which 
has not been shown by the record.

Given the record as described above, there is no basis for 
awarding an increased disability evaluation for the service-
connected PTSD.  The preponderance of the evidence is against 
the claim for a higher disability evaluation.  As the 
preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply; therefore, the 
claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an initial disability rating in excess of 50 
percent for PTSD is denied.



____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


